Name: Commission Regulation (EC) No 329/94 of 14 February 1994 amending Regulation (EEC) No 388/92 of 23 December 1992 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (fod) and establishing a forecast supply balance
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 15. 2. 94 Official Journal of the European Communities No L 42/3 COMMISSION REGULATION (EC) No 329/94 of 14 February 1994 amending Regulation (EEC) No 388/92 of 23 December 1992 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (fod) and establishing a forecast supply balance HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 388/92 is hereby replaced by the Annex to the present Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as amended by Commission Regulation (EEC) No 3714/92 (2) and in particular Article 2 (6) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91 , the forecast supply balance of cereal products to the fod for 1993 was established by Commis ­ sion Regulation (EEC) No 388/92 (3), as last amended by Regulation (EEC) No 2300/93 (4) ; whereas this forecast supply balance for 1994 should be drawn up ; whereas, subsequently, Regulation (EEC) No 388/92 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be applicable as from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . (2) OJ No L 378 , 23. 12. 1992, p. 23. (3) OJ No L 43, 19 . 2. 1992, p. 16 . ¥) OJ No L 208 , 19 . 8 . 1993, p. 21 . No L 42/4 Official Journal of the European Communities 15. 2. 94 ANNEX CEREALS SUPPLY BALANCE FOR THE FOD FOR 1994 First half of 1994 (in tonnes) Cereals originating in third countries (ACP/developing countries) or EEC Common Durum wheat wheat Barley Maize Durum wheat meal and groats Malt Guadeloupe 40 000 0 5 000 10 000  750 Martinique 5 000 0 2 000 13 000 1 500 500 French Guiana 1 000 0 500 1 000   Reunion 20 000 0 20 000 80 000  1 500 Total 66 000 0 27 500 104 000 1 500 2 750 201 750 Second half of 1994 (in tonnes) Cereals originating in third countries (ACP/developing countries) or EEC Common Durum wheat wheat Barley Maize Durum wheat meal and groats Malt Guadeloupe 40 000 0 5 000 10 000  750 Martinique 5 000 0 2 000 13 000 1 500 500 French Guiana 1 000 0 500 1 000  Reunion 20 000 0 20 000 80 000  1 500 Total 66 000 0 27 500 104 000 1 500 2 750 201 750